DETAILED ACTION
Status
This Office Action is in response to the communication filed on 31 December 2020. No claims have been cancelled, claims 1-2, 4-5, 7-9, 11-12, 14-16, and 18-19 have been amended, and no new claims have been added. Therefore, claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment overcomes the rejection(s) under 35 USC § 112; therefore the Examiner withdraws the rejection(s).
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 101; therefore the Examiner maintains the rejection(s) while updating phrasing in keeping with current examination guidelines.
Applicant’s amendment overcomes the rejection(s) under 35 USC § 103; therefore the Examiner places new grounds of rejection.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claims 1, 8 and 15 each recite “creating a new data set that includes the real-time existing data value and the real-time derived data value” (at the compile/compiling step, citing claim 1 with the same or similar at claims 8 and 15), but then also recite “the incentive display segments the new data set into a plurality of different tabs of an interactive tabbed view, one of the plurality of different tabs includes the real-time existing data value and the real-time derived data value from the new data set” (at the automatically generate/generating step, citing claim 1 with the same or similar at claims 8 and 15). These appear to conflict with each other: since the “new data set” includes both the existing and derived values, and both of these data are displayed on “one of the plurality of different tabs”, they cannot or would not be “segment[ed] … into a plurality of different tabs”. The Examiner is uncertain if this “segment[ing]” means that other tabs are required but not used for this data, or if this data must somehow also be shown on other tabs, or that other tabs may be present but the existing and derived data values are only required to be “segment[ed]” for display on the one tab, or what is required about “a plurality of different tabs”. For purposes of examination, the Examiner is interpreting this as displaying the existing and derived values on one tab, where other tabs may be present, but if present are mere descriptive matter that may be granted little if any patentable weight.
Claims 2-7, 9-14, and 16-20 depend from claims 1, 8, and 15, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore claims 2-7, 9-14, and 16-20 are also indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a method (claims 1-7), system (claims 8-14), and an article of manufacture that includes a non-transitory tangible computer readable storage medium (claims 15-20), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, claim 1 recites a method, comprising: receiving, by an application server via an application programming interface (API) proxy on a network, a first request for customer incentive data for a transaction account, the first request being received from a consuming application executing on a device of a user; transmitting, by the application server via the API proxy, the first request for customer incentive data to a customer incentive system, the transmission comprising relaying the request over the network via a customer incentive API hosted by the application server to the customer incentive system the customer incentive system comprising a plurality of existing data fields of transaction data associated with the transaction account; transmitting, by the application server via the customer incentive API, a second request for an existing data value from the plurality of existing data fields and a derived data value to the customer incentive system, and the second request includes a formula for the customer incentive system to calculate the derived data value based at least in part on the existing data value; obtaining, by the application server via the customer incentive API, real-time information indicating the existing data value and the derived data value; compiling, by the application server via the customer incentive API, the real-time existing data value and the real-time derived data value, the compilation comprising creating a new data set that includes the real-time existing data value and the real-time derived data value; relaying, by the application server from the customer incentive API to the API proxy, the new data set; automatically generating, by the application server via the API proxy, an incentive display based on the new data set, wherein the incentive display segments the new data set into a plurality of different tabs of an interactive tabbed view, one of the plurality of different tabs includes the real-time existing data value and the real-time derived data value from the new data set; and transmitting, by the application server via the API proxy, the incentive display to the device executing the consuming application.
Where the underlined portions of the claim may be considered additional elements to the abstract idea, the claim elements may be summarized as the idea of providing existing and derived values of a customer incentive system. The Examiner notes having tracked the family S&H Green Stamps over four decades ago – counting booklets (i.e., existing data value(s)) and determining or obtaining the number of stamps/booklets needed (i.e., derived data value(s)) for particular uses, and reporting this information to at least his mother.
The Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination).
Independent claims 8 and 15 are parallel to claim 1 above, being directed to a system comprising a computing device that includes a processor; and a memory configured to communicate with the processor, the memory having instructions stored thereon that, in response to execution by the processor, cause the computing device to at least perform [the activities indicated at claim 1] (claim 8) and an article of manufacture including a non-transitory, tangible computer readable storage medium having instructions stored thereon that, in response to execution by a processor of a computing device, cause the computing device to at least perform [the activities indicated at claim 1] (claim 15). This idea is within the “Certain methods of organizing human activity (e.g. … commercial or legal interactions such as … advertising, marketing or sales activities/behaviors, or business relations; …)” – where the customer incentive systems are, by definition, these forms of activity, and the calculating and transmitting of calculated and existing data is normally expected activity related to such systems grouping(s) of subject matter.
Dependent claims 3, 6, 7, 10, 12, 13, 14, 17, and 19-20, as well as the access permissions of claims 5, 12, and 18 are all considered to be part of, or encompassed by, the application of the abstract idea. Claims 3, 10, and 17 indicate displaying the existing and derived value; claims 5, 12, and 19 indicate permissions (to access a/the account, apparently); claims 6, 13, and 20 indicate the derived value being based on two existing values; and claims 7 and 14 indicate storing the request in a log.
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination.  The additional elements are by an application server via an application programming interface (API) proxy on a network, , the request being received from a consuming application executing on a device of a user; transmitting, by the application server via the API proxy, the first and second requests for customer incentive data to a customer incentive system, including relaying the request over the network via a customer incentive API hosted by the application server and a formula for the customer incentive system to calculate the derived data value; obtaining, by the application server via the customer incentive API; compiling, by the application server via the customer incentive API; relaying, by the application server from the customer incentive API to the API proxy; automatically generating, by the application server via the API proxy, an incentive display [that] segments the new data set into a plurality of different tabs of an interactive tabbed view, one of the plurality of different tabs includes the real-time existing data value and the real-time derived data value from the new data set by the application server via the API proxy; a dashboard, by the application server via the API proxy; and transmitting, by the application server via the API proxy, the incentive display to the device executing the consuming application (as indicated at claim 1 above), to a system comprising a computing device that includes a processor; and a memory configured to communicate with the processor, the memory having instructions stored thereon that, in response to execution by the processor, cause the computing device to perform the activities (at claim 8) and an article of manufacture including a non-transitory, tangible computer readable storage medium having instructions stored thereon that, in response to execution by a processor of a computing device, cause the computing device to perform the activities (claim 15), wherein the API proxy comprises a proxy endpoint and a target endpoint, wherein the proxy endpoint defines a uniform resource locator of the API proxy and the target endpoint defines a manner for interacting with the customer incentive API (as at claims 2, 9, and 16), wherein the request comprises an HTTP request (as at claims 4, 11, 18), wherein the request for customer incentive data comprises a security key (as at claims 5, 12, and 19) and storing, by the application server, the request in a log (as at claims 7 and 14).
The above additional elements indicated for claims 1, 8, and 15 indicate using an API and/or an API proxy as known technology for computer implementation, and as such are considered to “Adding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice”, as per MPEP § 2106.05(I)(A). That this is known technology is evidenced by Applicant ¶ 0021, where “The API proxy 150 may be implemented on a cloud-based API management platform, such as APIGEE EDGETM provided by Apigee Corp., of San Jose, Calif.”. This indicates that the described and claimed API proxy is merely a known product or program from another entity (i.e., e.g., APIGEE™, APIGEE EDGE™), and there is no indication of Applicant modifying, altering, or changing that program or product.
Although “automatically generating … an incentive display” is claimed, this is merely displaying the data and results as requested, and is therefore considered part of the abstract idea, i.e., merely displaying the data or results. As such, this appears admitted as part of the certain methods of human activity. However, to consider all possibilities (e.g., the claim elements as a whole), the Examiner understands and finds that any generating of an incentive display is apparently, per the specification as noted, merely assembling the data for display; therefore, when considered individually or as a combination, this is encompassed by the abstract idea, but even if considered as a whole, this is at best considered as more of merely applying the idea by use of a computer as indicated above and therefore insignificant as per MPEP § 2106.05(I)(A).
Although the term “compiling” is used, which may otherwise possibly be associated with a computer activity of compiling code, the only description of this is at Applicant ¶ 0041 indicating that data is compiled into a data set. Although Applicant ¶ 0041 is referring to “big data”, there is no requirement of anything similar to “big data” at the claims (i.e., the claims are compiling one customer’s data, not “big data”), and the compiling claimed and described is understood to be essentially the same – assembling, grouping, or saving a customer’s data in a data set.
Applicant uses the term “real-time”, as in “real-time existing data value” and “real-time derived data value”; however, in light of the specification, this apparently just means the latest data available, as in agreement with Applicant ¶ 0033 “the customer incentive display 300 may quickly and accurately present users with real-time data stored in the customer incentive database, as well as insightful derived values calculated based on the data stored in the customer incentive database” (i.e., “real-time existing data” may be rather old or stale, but is or includes the latest available data). Therefore, this also is considered as encompassed by the “apply it” indicated above in merely performing the operations or activity by/via computer – the computer merely calls/retrieves or calculates the data when asked for (i.e., the same as if a person/human were being asked to provide the data).
The remaining additional elements, as indicated for claims 2, 4, 5, 9, 11, 12, 16, 18, and 19, are related to the API proxy comprising a proxy endpoint and a target endpoint as defining a URL and a manner for interacting with the customer incentive API (claims 2, 9, and 16), the requests comprising an HTTP request (claims 4, 11, and 18), and the request for customer incentive data comprising a security key (claims 5, 12, and : however, each of these are known or common aspects of using an API proxy, such as provided by APIGEE™ and/or APIGEE EDGE™.
These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment.
As a whole, the claims receive a request for data and transmit requests for data to be returned for display, and then display the results on the device that originally requested the data. This is performed via an API proxy, but Applicant admits that there is no “invention” related to the API proxy or its use (it is/was available from another company, and there is no indication of any change or improvement – it is merely used). The display is on/via a tab on/of an interface, but tabs for an interface are ONLY described at Applicant ¶¶ 0032-0033, and this only really indicates the labels (i.e., printed matter) Applicant assigns to tabs without any indication of any function or invention related to the tabs – they are just “to simplify the presentation of the information” (Id. at 0032) as characteristic of any common or known tabbed interface (see the Excel 2003: Managing Worksheets and Workbooks document as cited below).
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use.

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as indicated above, the additional elements appear to be merely applying the idea via computer by the use of known technology, including an API proxy and the general functions they encompass, including the incentive displays.
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims, as noted above, are included in the application of the idea via a computer, and therefore only limit the application of the idea, and not add significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (hereinafter, AAPA), specifically APIGEE™ and/or APIGEE EDGE™ as indicated at Applicant ¶ 0021 as being or being encompassed by the claimed API proxy, in view of Postrel (U.S. Patent Application Publication No. 2005/0021400) and in further view of Desideri (U.S. Patent Application Publication No. 2014/0372188).
AAPA is understood for what it encompasses via the following documents:
Lane, Kin, The Battle for Your API Proxy, from apievangelist.com, dated 11 June 2011, downloaded 16 March 2020 from https://web.archive.org/web/20111111172922/https://apievangelist.com/2011/06/11/the-battle-for-your-api-proxy/ (hereinafter “Battle for Your API Proxy”). 
Lane, Kin, API Proxies, Connectors, and Add-Ons, from apievangelist.com, dated 12 June 2011, downloaded 16 March 2020 from https://web.archive.org/web/20160617114739/http://apievangelist.com/2011/06/12/api-proxies-connectors-and-addons/ (hereinafter, “API Proxies, Connectors, and Add-Ons”).
Whealy, Chris, Part 7 – Understanding API Policy Flow Routing, dated 22 June 2016, downloaded 19 March 2020 from https://blogs.sap.com/2016/06/22/part-7-understanding-api-policy-flow-routing/ (hereinafter, “Whealy”).
Sagar, Anil, How to get HTTP Scheme from request header – answer, dated 4 November 2016, downloaded 20 March 2020 from https://community.apigee.com/questions/34279/how-to-get-http-scheme-from-request-header.html (hereinafter, “Sagar”).
Zuber, Mohammed and Koo, Alex, Where to store keys for apis that I want to call from my api proxy on edge? – answers, dated 13 October 2016 and 28 October 2016, downloaded from https://community.apigee.com/questions/33171/where-to-store-keys-for-apis-that-i-want-to-call-f.html on 20 March 2020 (hereinafter, “Zuber”).
Wozniak, Mikael, tracing/logging, how to see full body of a request? – answer, dated 3 February 2016, downloaded 20 March 2020 from https://community.apigee.com/questions/17778/tracing-logging-how-to-see-the-full-body-of-a-requ.html (hereinafter, “Wozniak”).

Claim 1: AAPA discloses a method, comprising:
receiving, by an application server via an application programming interface (API) proxy on a network, a first request for customer incentive data for a transaction account, the first request being received from a consuming application executing on a device of a user (Battle for Your API Proxy, at 2, Apigee as “Proxy Flow Through” type, “routing all calls to an API through their proxy … they then route the request to the actual API for a response”; API Proxies, Connectors, and Add-Ons, at 2-3, indicating more specific or thorough flow diagrams);
transmitting, by the application server via the API proxy, the first request for customer incentive data to a customer incentive system, the transmission comprising relaying the request over the network via a customer incentive API hosted by the application server to the customer incentive system, the customer incentive system comprising a plurality of existing data fields of transaction data associated with the transaction account (Battle for Your API Proxy, at 2, Apigee as “Proxy Flow Through” type, “routing all calls to an API through their proxy … they then route the request to the actual API for a response”; API Proxies, Connectors, and Add-Ons, at 2-3, indicating more specific or thorough flow diagrams; the Examiner noting that the customer incentive system must have “existing data fields of transaction data” of some form or it literally could not respond to requests – it is the nature of being a “customer incentive system”);
transmitting, by the application server via customer incentive API, a second request for an existing data value from the plurality of existing data fields and a derived data value to the customer incentive system (Battle for Your API Proxy, at 2, Apigee as “Proxy Flow Through” type, “routing all calls to an API through their proxy … they then route the request to the actual API for a response”, where the response requires a get request for the desired data or values; API Proxies, Connectors, and Add-Ons, at 2-3, indicating more specific or thorough flow diagrams);
relaying, by the application server from the customer incentive API to the API proxy, the new data set (Battle for Your API Proxy, at 2, APIGEE™ as “Proxy Flow Through” type, “routing all calls to an API through their proxy … they then route the request to the actual API for a response”; API Proxies, Connectors, and Add-Ons, at 2-3, indicating more specific or thorough flow diagrams);
transmitting, by the application server via the API proxy, the incentive display to the device executing the consuming application (Battle for Your API Proxy, at 2, APIGEE™ as “Proxy Flow Through” type, the arrows indicating information being provided back to the API Consumer in response to request; API Proxies, Connectors, and Add-Ons, at 2-3, indicating more specific or thorough flow diagrams).
AAPA, as evidenced above, however, does not appear to explicitly disclose the second request includes a formula for the customer incentive system to calculate the derived data value based at least in part on the existing data value; obtaining, by the application server via the customer incentive API, real-time information indicating the existing data value and the derived data value; compiling, by the application server via the customer incentive API, the real-time existing data value and the real-time derived data value, the compilation comprising creating a new data set that includes the real-time existing data value and the real-time derived data value; automatically generating, by the application server via the API proxy, an incentive display based on the new data set, wherein the incentive display segments the new data set into a plurality of different tabs of an interactive tabbed view, one of the plurality of different tabs includes the real-time existing data value and the real-time derived data value from the new data set. Postrel, though, teaches a multi-function card with reward accounts and accumulating and/or aggregating loyalty/reward program points or values, i.e., a customer incentive system (Postrel at 0010, 0027, 0049), where values are stored as existing data (Postrel at 0030, 0049, 0074), and various data values may be calculated based on the stored existing data (Postrel at 0034-0041 – thus creating a new data set as claimed), the calculating and updating being done in real-time (Postrel at 0077, 0079-0080), where both the stored real-time existing and real-time calculated/derived values are transmitted (Postrel at 0034-0041) upon being compiled (Postrel at 0034-0041, the Examiner noting that “compile” and/or its derivations apparently merely meaning to assemble, group, or save/place a customer’s data in a data set for display – see Applicant ¶ 0041, the only mention of compiling), and automatically generating/providing an incentive display (e.g., a display) enabling display of the existing and derived data (Postrel at 0034-0041). The Examiner notes that including a formula is only discussed at Applicant ¶ 0030, with no explanation whatsoever regarding how detailed the formula must or would be; therefore this appears to encompass merely requesting data that inherently requires a formula such as, e.g., previous balance ± transactions = current balance. As such, the disclosure of Postrel at 0034-0041 encompasses such a formula provision – the user will “then be given the following options:” (Postrel at 0034) of choosing which formula will/should be used to provide a result (Postrel at 0035-0040), such that “[t]he user may then make the desired selection” regarding points, price, etc. (Postrel at 0041). Therefore, the Examiner understands and finds that calculating real-time derived value(s) based on existing values, compiling that data, creating an incentive display for the data, and transmitting the dashboard for display are all applying a known technique to a known device, method, or product ready for improvement to yield predictable results so that the data can be integrated, the user can opt to use points or rewards (Postrel at 0034), and enable an informed decision to “make the desired selection” (Postrel at 0041).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the API proxies of AAPA with the calculations and data updating of Postrel in order to calculate that real-time derived value(s) based on existing values, compile that data, create a dashboard to display the data, and transmit the dashboard for display are all applying a known technique to a known device, method, or product ready for improvement to yield predictable results.
The rationale for combining in this manner is that calculating real-time derived value(s) based on existing values, compiling that data, creating a dashboard to display the data, and transmitting the dashboard for display are all applying a known technique to a known device, method, or product ready for improvement to yield predictable results as explained above.
AAPA in view of Postrel, however, does not appear to explicitly disclose wherein the incentive display segments the new data set into a plurality of different tabs of an interactive tabbed view, one of the plurality of different tabs includes the real-time existing data value and the real-time derived data value from the new data set. Desideri, though, teaches a wallet with various tabs to view different information, including “a tab enabling viewing the member's account and rewards balances 540” (Desideri at 0060, Fig. 5, item 540), where when a customer activates particular tabs, a graphic representation of a card will present the functionality of that respective tab (Parekh at 0114 – see also 0115-120, indicating various tabs, such as a “BALANCE” feature tab, and “LOYALTY” tab). Therefore, the Examiner understands and finds that displaying an existing data value and a derived data value (such as the points and balances indicated by Postrel) on a tab are the use of known techniques to improve similar devices, methods, or products in the same way.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the API proxies of AAPA in view of Postrel with the tabs and updates for reward accounts of Desideri in order to display an existing data value and a derived data value on a tab.
The rationale for combining in this manner is that displaying an existing data value and a derived data value on a tab are the use of known techniques to improve similar devices, methods, or products in the same way as explained above.

Claim 2: AAPA in view of Postrel and in further view of Desideri discloses the method of claim 1, wherein the API proxy comprises a proxy endpoint and a target endpoint, wherein the proxy endpoint defines a uniform resource locator of the API proxy and the target endpoint defines a manner for interacting with the customer incentive API (AAPA as evidenced by Whealy, at 1, “Apigee Edge software … divides the request/response cycle into … the Proxy Endpoint segment and the Target Endpoint segment”; Whealy at 2. “the incoming request moves first through the processing segment called ‘Proxy Endpoint’, then on to the ‘Target Endpoint’ segment. On the way back, the outbound response moves through exactly the same processing segments, but in reverse order”; Whealy at 2-5, “The first segment is call the Proxy Endpoint” with pre-flow, condition flow, and post-flow indicating a URL, and at 5, with pre-flow, condition flow, and post-flow indicating conditions – i.e., manners – for interaction). 

Claim 3: AAPA in view of Postrel and in further view of Desideri discloses the method of claim 1, wherein the consuming application displays the real-time existing data value and the real-time derived data value on a web client (Postrel at 0034-0041, as combined above and using the rationale as combined above). 

Claim 4: AAPA in view of Postrel and in further view of Desideri discloses the method of claim 1, wherein the second request comprises an HTTP request (AAPA as evidenced by Sagar at 1). 

Claim 5: AAPA in view of Postrel and in further view of Desideri discloses the method of claim 1, wherein the first request for customer incentive data comprises a security key indicating user access permissions (AAPA as evidenced by Zuber at 1). 

Claim 6: AAPA in view of Postrel and in further view of Desideri discloses the method of claim 1, wherein the real-time derived data value is calculated based on at least two existing data values (Postrel at 0034-0041, especially at 0039-0040, where the calculations indicated require at least two stored, existing values such as price of current transaction, points available, points to be used, etc., as combined above and using the rationale as combined above). 

Claim 7: AAPA in view of Postrel and in further view of Desideri discloses the method of claim 1, further comprising storing, by the application server, the first request in a log (AAPA as evidenced by Wozniak at 1, where the directions or instructions to log are understood as being by the server using the logging policy and loggly).

Claims 8-20 are rejected on the same basis as claims 1-7 above since the use of API proxies as indicated requires a system comprising: a processor, a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations (for claims 8-14), and an article of manufacture including a non-transitory, tangible computer readable storage medium having instructions stored thereon that, in response to execution by a computer-based system, cause the computer-based system to perform operations (for claims 15-20) comprising the same or similar steps and limitations as at claims 1-7 above. Postrel further teaches the use of computers with memory, where instructions would be executed to perform the activities cited (Postrel at, e.g. 0082-0083, as combined above and using the rationale as combined above).

Response to Arguments
Applicant's arguments filed 31 December 2020 have been fully considered but they are not persuasive.

Applicant first argues the § 112 rejections; however, the amendment overcomes the rejections. Therefore, the rejections are withdrawn and the arguments are considered moot and not persuasive.

Applicant then argues the 101 rejection, first generally alleging patentability, without specific reasons (Remarks at 13-14). These Applicant arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them.
Applicant then alleges the “Specification discusses how claims 1-20 are directed to a technical solution to a technical problem” (Remarks at 13-14), indicating that the Background indicates “Customers may call an account developer to inquire about the status of an account, and the account developer may be limited to providing estimates or pulling data from multiple sources” (Remarks at 14, apparently citing to Applicant ¶ 0002). However, this merely indicates that the customer is not calling the “right” party/entity – they should call someone that has the actual information and/or access to that information. This is not “a technical problem”.
Applicant then indicates that “[t]he technical solution” is that the account developers may connect through an API proxy to pull the correct data (Remarks at 15). However, this is merely the general use of an API proxy with/for permission to access the desired data. Applicant even admits that this is done by merely using a known product or program from another entity (i.e., e.g., APIGEE™, APIGEE EDGE™ - see Applicant ¶ 0021), and there is no indication of Applicant modifying, altering, or changing that program, product, or service. Applicant, as a separate entity, is literally claiming the sole rights to use another entity’s software (i.e., APIGEE™, APIGEE EDGE™, or any other API proxy service apparently) to provide current information regarding rewards, loyalty points, or other incentives – Applicant would be allowed to “highjack” APIGEE™ (and/or others) or their customers from using their software within the indicated field.
Applicant then argues that Applicant ¶ 0012 indicates that the “process improves the functioning of the computer system” via security measures (Remarks at 16); however, even if this were true – noting that the claims do not indicate any security measures except at dependent claims 5, 12, and/or 19 – this is merely part of using an API proxy as known. Applicant did not invent this aspect, Applicant indicates using APIGEE™ for this and APIGEE already offers this as part of their known package. As indicated above, Applicant appears to merely be claiming the sole right to use known technology for the known and intended purpose of that technology – preempting even the owners of such technology from using it within a particular field.

 Applicant then argues the § 103 rejections (Remarks at 13-14); however, the amendments necessitate new grounds of rejection. Therefore, the arguments are moot and not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Excel 2003: Managing Worksheets and Workbooks, from Universal Class downloaded 17 March 2021 from https://www.universalclass.com/articles/computers/office2003/excel-2003-managing-worksheets-workbooks.htm, indicating the use of tabs for displays at least as early as the 2003 version of Excel.
OData.org homepage, from Archive.org, dated 30 December 2016, and downloaded 17 March 2021 from https://web.archive.org/web/20161230174151/https://www.odata.org/. OData is referred to by Whealy, above, this offering further evidence of the conventional use of API proxies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501. The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622